Territory of [M]ichigan county of wayne.
The United States of America, to the Sheriff of the County of Wayne.
We Command you that you replevy the goods and chatties, namely a certain perogue, belonging to Joseph Marin now taken & detained by David C. McKinstry at Detroit in the County of Wayne aforesaid, and that deliver unto the said Joseph Marin provided the same is not taken and detained upon attachment warrant of distress or upon execution, as the property of the said Joseph Marin and summon the said David C. McKinstry that he appear before the Supreme Court of the Territory of Michigan, on *723the third Monday of September instant, to answer unto the said Joseph Marin, in a plea of replevin; for that the said David C McKinstry on the Seventh day of September instant, at the City of Detroit aforesaid unlawfully and without any justifiable cause took the goods and chatties of the said Joseph Marin as aforesaid, and them unlawfully detained to this day, to the damage of the said Joseph Marin as he says, the sum of fifty dollars provided he the said Joseph Marin shall give bond to the said David C McKinstry with sufficent surety or sureties, in the sum of forty dollars being twice the value of the said goods and Chattels to prosecute the said replevin to to final Judgement, and to pay such damages and costs as the said David C. McKinstry shall recover against him, and also to return and restore the said goods and chattels, in like good order and condition as when taken, in case such shall be the final judgment; and have you there this writ, with your doings herein, together with the bond you shall take.
Witness Augustus B Woodward Presiding Judge of the Supreme Court of the Territory of Michigan this seventh day of September one thousand eight hundred and twenty two. Melvin Dorr Clerk
WmW. Petit Atty for Plff.